         Case 3:20-cv-03097-B Document 3 Filed 10/12/20                   Page 1 of 3 PageID 162



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    DEIRDRE LEANE AND IPNAV, LLC ,                    §
                                                      §
             Plaintiffs,                              §       Civil Action No. 3:20-cv-03097-B
    v.                                                §
                                                      §
    UNIFIEDONLINE, INC and                            §
    CHANBOND, LLC,                                    §
                                                      §
             Defendants.


         EMERGENCY MOTION TO EXTEND TEMPORARY RESTRAINING ORDER

           Plaintiffs Deirdre Leane (“Leane”) and IPNAV, LLC (“IPNav”) (collectively, “Plaintiffs”)

hereby file this Emergency Motion to Extend Temporary Restraining Order, as follows:

                                               I.
                                      GROUNDS FOR MOTION

           On September 29, 2020, Plaintiffs commenced this action by filing an Original Verified

Petition and Ex-Parte Application for Temporary Restraining Order and Injunctive Relief in Aid

of Arbitration, App. 3-87, in the 298th Dallas County District Court, seeking a temporary

restraining order and preliminary injunction to preserve the status quo pending Plaintiffs’

arbitration against Defendants (“Verified Petition”).1

           On September 29, 2020, the Court entered the “TRO Order.” App. 88-92. To obtain the

writ for issuance of the TRO Order, Plaintiffs paid the bond on September 30, 2020. App. 93.

           Because the underlying dispute is subject to arbitration, Plaintiffs filed their Arbitration

Demand on September 30, 2020 (“Arbitration Demand”). App. 94-163.




1
 Plaintiffs’ Brief in Support of Emergency Motion to Extend Temporary Restraining Order and Appendix in Support
of Emergency Motion to Extend Temporary Restraining Order are filed concurrently herewith.



EMERGENCY MOTION TO EXTEND TEMPORARY RESTRAINING ORDER                                                   PAGE 1
    Case 3:20-cv-03097-B Document 3 Filed 10/12/20                Page 2 of 3 PageID 163



       In the TRO Order, Judge Emily Tobolowsky scheduled a 9:00 a.m. hearing on October 12,

2020 to address Plaintiffs’ request for a preliminary injunction. App. 91.

       Plaintiffs duly served Defendants with the Verified Petition and TRO Order. Plaintiffs were

diligently preparing for the preliminary injunction hearing when Defendants filed their notice of

removal after the close of business on Friday, October 9, 2020.

       Pursuant to 28 U.S.C. § 1450 and case law interpreting the same, a temporary restraining

order issued by a state court prior to removal is treated, upon removal, as though it were entered

by the District Court in the first instance. Both Texas state law and the Federal Rules of Civil

Procedure provide that temporary restraining orders automatically expire after 14 days unless

extended, see F.R.C.P. 65(b) and Tex. R. Civ. P. 680. The TRO issued by the 298th District Court

will expire 14 days after its issuance.

       As the TRO issued on Wednesday, September 30, 2020, it will expire at 12:00 a.m. on

Thursday, October 15. See F.R.C.P. 6(a)(1)(A) (day of issuance not counted) and Tex. R. Civ. P.

500.5(a)(1) (same).

       Good cause exists under Rule 65(b) to justify extending the TRO based on the timing of

the removal. Plaintiffs request that the Court grant the requested extension and set an expedited

schedule for the preliminary injunction hearing as directed by Rule 65(b)(3).




                                                II.




EMERGENCY MOTION TO EXTEND TEMPORARY RESTRAINING ORDER                                      PAGE 2
    Case 3:20-cv-03097-B Document 3 Filed 10/12/20                  Page 3 of 3 PageID 164



                                    REQUEST FOR RELIEF

       As shown above, Plaintiffs request an extension of the Temporary Restraining Order for

up to fourteen (14) days and a date set for the hearing on the application for injunctive relief.

                                               Respectfully submitted,

                                               By: /s/ J. Sean Lemoine
                                                  J. Sean Lemoine
                                                  Texas State Bar No. 24027443
                                                  sean.lemoine@wickphillips.com
                                                  Alexander Morovitz
                                                  Texas State Bar No. 24104603
                                                  alec.morovitz@wickphillips.com
                                                  WICK PHILLIPS, LLP
                                                  3131 McKinney Ave., Suite 100
                                                  Dallas, Texas 75204
                                                  Telephone: 214-692-6200
                                                  Facsimile: 214-692-6255


                                               ATTORNEY FOR PLAINTIFFS



                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this document was served on all counsel of record,
via electronic filing, pursuant to the Texas Rules of Civil Procedure on October 12, 2020.

                                                  /s/ J. Sean Lemoine
                                                  J. Sean Lemoine

                              CERTIFICATE OF CONFERENCE

       I certify that on October 12, 2020, I requested that Defendants counsel agree to an extension
of the temporary restraining order until such time as the Court can schedule a hearing for a
preliminary injunction. Defendants’ lead counsel, Leon Carter, responded on October 12, 2020
that Defendants are opposed.

                                                  /s/ J. Sean Lemoine
                                                  J. Sean Lemoine




EMERGENCY MOTION TO EXTEND TEMPORARY RESTRAINING ORDER                                          PAGE 3
